                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

FREDDIE BEASLEY,

                      Plaintiff,

v.                                                          Case No. 3:18-cv-1338-J-39JRK

WARDEN J. GODWIN and
SGT. JAMES,

                Defendants.
_______________________________

                     ORDER OF DISMISSAL WITHOUT PREJUDICE

        Plaintiff Freddie Beasley, an inmate of the Florida penal system, initiated this action

by filing a pro se Civil Rights Complaint (Doc. 1) and a motion to proceed in forma

pauperis (Doc. 2). On November 26, 2018, the Court directed Plaintiff to file an amended

complaint because his original Complaint was insufficient. See Order (Doc. 4). This case

is before the Court on review of Plaintiff’s Amended Complaint (Doc. 5). In his Amended

Complaint, Plaintiff asserts Sgt. James used excessive force against him by slamming a

door into Plaintiff’s walker, injuring the left side of his body.1 See Amended Complaint at

3, 4. In a grievance Plaintiff provides in support of his Amended Complaint (Doc. 5-1), he

explains one of the handles of his walker dug into his side as a result of the door slamming

into the walker. Plaintiff seeks injunctive relief and compensatory and punitive damages.

Id. at 5.




1 In his original Complaint, Plaintiff also named as a Defendant the Warden in his
supervisory role. Plaintiff properly omitted the Warden from his Amended Complaint
because the Warden did not personally participate in the alleged assault.
       The Prison Litigation Reform Act (PLRA) requires a district court to dismiss a

complaint if the court determines that the action is frivolous, malicious, or fails to state a

claim on which relief can be granted. See 28 U.S.C. § 1915(e)(2)(B). With respect to

whether a complaint “fails to state a claim on which relief may be granted,” §

1915(e)(2)(B)(ii) mirrors the language of Rule 12(b)(6), Federal Rules of Civil Procedure,

so courts apply the same standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483,

1490 (11th Cir. 1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Labels and conclusions” or “a formulaic recitation of the elements of a cause of action”

that amount to “naked assertions” will not suffice. Id. (quotations, alteration, and citation

omitted). Moreover, a complaint must “contain either direct or inferential allegations

respecting all the material elements necessary to sustain a recovery under some viable

legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir.

2001) (quotations and citations omitted).

       In reviewing a pro se plaintiff’s complaint, a court must liberally construe the

allegations. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Bingham v. Thomas,

654 F.3d 1171, 1175 (11th Cir. 2011). However, the duty of a court to construe pro se

pleadings liberally does not require the court to serve as an attorney for the plaintiff.

Freeman v. Sec’y, Dept. of Corr., 679 F. App’x 982, 982 (11th Cir. 2017) (citing GJR Invs.,

Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998)).




                                               2
       Plaintiff’s Complaint is subject to dismissal under this Court’s screening obligation

because he fails to “state a claim to relief that is plausible on its face.” See Ashcroft, 556

U.S. at 678. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege “(1) both that

the defendant deprived [him] of a right secured under the Constitution or federal law and

(2) that such a deprivation occurred under color of state law.” See Bingham, 654 F.3d at

1175 (alteration in original). Plaintiff asserts Sgt. James used “excessive force,”

suggesting an Eighth Amendment violation. See Complaint at 4.

       Construing Plaintiff’s allegations liberally, as this Court must do, Plaintiff’s

allegations fail to state a claim for relief under the Eighth Amendment. “When prison

officials maliciously and sadistically use force to cause harm, contemporary standards of

decency always are violated.” Hudson v. McMillian, 503 U.S. 1, 9 (1992). However, not

“every malevolent touch” by a prison official constitutes a malicious and sadistic use of

force. Id. at 10. To establish a violation of the cruel and unusual punishment clause, a

plaintiff must allege “more than ordinary lack of due care for the prisoner’s interests or

safety.” Whitley v. Albers, 475 U.S. 312, 319 (1986). De minimis uses of physical force,

even if unnecessary, do not violate the Eighth Amendment provided the force is not “of a

sort repugnant to the conscience of mankind.” Hudson, 503 U.S. at 10 (quoting Whitley,

475 U.S. at 327). “Not every push or shove, even if it may later seem unnecessary in the

peace of a judge's chambers, violates a prisoner's constitutional rights.” Id. at 9 (quoting

Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir. 1973)).

       There is simply no allegation in Plaintiff’s complaint that would establish Sgt.

James acted in a malicious or wanton manner or in a way that would be repugnant to the

conscience of mankind. Although Plaintiff’s allegations certainly support an inference that



                                              3
Sgt. James’s conduct was unnecessary and unkind, none of Plaintiff’s allegations support

a plausible inference that Sgt. James’s conduct violated the Eighth Amendment. Plaintiff

alleges no “more than ordinary lack of due care.” Whitley, 475 U.S. at 319. What Plaintiff

describes is conduct tantamount to a “push or shove,” a de minimis use of force. Even

Plaintiff himself describes the conduct as an unprofessional assault in violation of the

state constitution. See Complaint at 2, 4. A violation of state law does not support a federal

claim under § 1983. See Bingham, 654 F.3d at 1175.

       Accordingly, it is

       ORDERED:

       1.     This case is DISMISSED without prejudice.

       2.     The Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motions, and close the file.

       DONE AND ORDERED at Jacksonville, Florida, this 19th day of March, 2019.




Jax-6
c:
Freddie Beasley




                                              4
